Detailed Office Action
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Invention I 
Claims 1–4 are drawn to inter alia: 
a memory system comprising first–sixth word lines corresponding to first–sixth memory cells, and control circuit configured to perform a first write operation on the third and fourth memory cells and second write operation on the fifth and sixth memory cells, classified in G11C 16/08.

Invention II.
Claims 5–8 are drawn to inter alia:
a memory system comprising first–eighth word lines corresponding to first–eighth memory cells, and control circuit configured to perform a first write operation on the fifth and sixth memory cells and second write operation on the seventh and eighth memory cells, classified in G11C 16/08.

Invention III
Claims 9–13 are drawn to inter alia:
a memory system comprising first and second word lines corresponding to first and second memory cells, and a control circuit configured to perform an initial write operation on a subject memory cell after an erase operation on the first and second memory cells, classified in G11C 16/08.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  
In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the device of Invention I does not require eight word lines/memory cells as required in Invention II.  Furthermore, the device of Invention I writes to the memory cells in a substantially different order in which the memory cells are written to in Invention II.  Compare first write operation on the third and fourth memory cells and second write operation on the fifth and sixth memory cells of Invention I with first write operation on the fifth and sixth memory cells and second write operation on the seventh and eighth memory cells of Invention II.  The subcombination has separate utility such as a “two-stages write operation” and “three-layers cut-off read operation” described in the Specification and depicted in the embodiment of Figure 27.  See Specification at ¶¶ 88, 92 
Inventions III and (I, II) are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). 
 In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the device of Invention III does not require first and second write operations on specific memory cells as required in Inventions I and II.  The subcombination has separate utility such as a “batch EP operation” described in the Specification and depicted in the embodiments of Figures 30–33.  See Specification at ¶ 205–207.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: each invention requires a different search inquiry.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRETELIA GRAHAM whose telephone number is (571)272-5055. The examiner can normally be reached Mon-Fri (9am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Morse can be reached on (571) 272-3838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kretelia Graham/Primary Examiner, Art Unit 2615                                                                                                                                                                                                        August 31, 2022